DETAILED ACTION
This communication is responsive to the application and amended claim set filed August 3, 2018.  Claims 24-43 are currently pending.
Claims 24-43 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US 16/054,011 (now US 10,916,716), filed August 3, 2018, which was a continuation of 15/288,057 (now US 10,090,476), filed October 7, 2016, which was a continuation of US 13/516,117 (now US 9,487,548), filed August 27, 2012, which was the national stage entry of PCT/EP10/69541, filed December 13, 2010, which claimed priority to US 61/391,712, filed October 11, 2010, US 61/323,885, filed April 14, 2010, US 61/286,046, filed December 14, 2010, and EP 10187176.2, filed October 11,2010.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 26 recites that “A2, A3, A4, A5A2 and A5 are each N and A3 and A4 are each C.”  It is not clear which As are N.  For the purposes of examination, the examiner will interpret claim 3 to mean that A2 and A5 are N, and A3 and A4 are each C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24-28, 32-35, and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egen et al. (US 2008/0018221).
Regarding claims 24-26, Egen teaches the following metal-carbene complex:

    PNG
    media_image1.png
    274
    271
    media_image1.png
    Greyscale

(para. [0243].)  M = Ir; n = 3, Y = NR1; R1 = phenyl group; R6-9 = hydrogen; m = 0; and o = 0.
The difference between the structure shown above and the structure of claims 1-3 is that the above structure does not include two nitrogen atoms separated by at least one carbon atom in the fused aryl ring.
However, Egen also teaches that the following fused substructure of the carbene ligand is an example of the preferred fused system:

    PNG
    media_image2.png
    83
    174
    media_image2.png
    Greyscale

(para. [0066]; see para. [0065] (indicating that a fused ring system is a preferred substructure).)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to try to substitute the fused system shown described in paragraph [0243] of Egan with the fused ring system described in paragraph [0066] of Egan, with the reasonable likelihood of success, because Egan identifies both fused ring systems as examples of the preferred ring system.  (See MPEP 2143(E).)  Upon substitution of the fused ring system described in paragraph [0066], A2 and A5 are both nitrogen atoms separated by at least one carbon, and A3 and A4 are carbons that, with R3 and R4, form an unsaturated 6-membered ring.  

Regarding claims 27 and 28, as discussed above, o = 0, meaning that ligand L is not present.  (See paragraph 10 above, which is incorporated by reference herein.)  Claims 4 and 5 do not require that o is non-zero (that is, that ligand L must be present).  Thus, because claims 4 and 5 include the limitations of claim 1, from which claims 4 and 5 depend, claims 4 and 5 also include the limitation that o 

Regarding claims 32-35, Egen teaches organic light emitting diodes (OLEDs) comprising the metal-carbene complexes.  (Abstract; para. [0161].)  The complexes are preferably used as emitter molecules in the light-emitting layer.  (para. [0161].)

Regarding claims 40-43, Egen teaches that the OLED comprises an electron transport layer comprising metals chelated with oxinoid compounds such as phenanthroline compounds (see para. [0169]), as well as dopants such as alkali metals (see para. [0171]).  These compounds are electron conducting.
Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egen et al. (US 2008/0018221) as applied to claim 24 above, and further in view of Herrmann et al., “Metal Complexes of Stable Carbenes,” Advances in Organometallic Chemistry, Vol. 48 (2001), p. 27.
Regarding claims 29-31, Egen teaches that the metal-carbene complexes may be made via the processes taught by Herrmann.  (para. [0133].)  Herrmann teaches that metal-carbene complexes may be made by reacting a silver-carbene-ligand compound with metal complexes to form a metal-carbene complex.  (pp. 27-28.)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have used the process of Herrmann to form the metal-carbene complexes of Egen because Egen teaches that such a process is viable.

Claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egen et al. (US 2008/0018221) in view of Langer et al. (WO 2009/003898).
For convenience, the examiner will refer to the US version of Langer (US 2010/0219403).
Regarding claims 36-39, Egen teaches that the metal-carbene complexes discussed above are used as emitter molecules in the light-emitting layer of OLEDs.  (Abstract; para. [0161].)  
The difference between Egen and the present claims is that Egen does not teach the presence of the compound (X) in the OLED.  Langer teaches the following compounds as useful as matrix materials in the light-emitting layer or in a different layer:

    PNG
    media_image3.png
    372
    332
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    453
    305
    media_image4.png
    Greyscale

(paras. [0021]-[0029].)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have incorporated the compounds of Langer into the OLEDs of Egen – particularly the light-emitting layers as matrix materials – to provide “good efficiencies” and a long OLED lifetime.  (See Langer, para. [0030].)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,916,716. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a metal-carbene complex of the general formula (I).  Both claim sets also recited OLED devices containing that metal-carbene complex.

Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,487,548. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a metal-carbene complex of the general formula (I).  Both claim sets also recited OLED devices containing that metal-carbene complex.

Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,090,476.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a metal-carbene complex of the general formula (I).  Both claim sets also recited OLED devices containing that metal-carbene complex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763